Case 3:19-cv-01671-BR   Document 49-3   Filed 12/11/19   Page 1 of 3
                    Case 3:19-cv-01671-BR                Document 49-3    Filed 12/11/19        Page 2 of 3




                                                                                     THE CHINA NAVIGATION CO. PTE LTD.
                                                                                     300 BEACH ROAD #27-01
                                                                                     THE CONCOURSE
                                                                                     SINGAPORE 199555
                                                                                     SINGAPORE


Hire Invoice
                    To:    Wisdom Marine Lines S.A.                           Invoice Date: 21/11/2019
                           RM711, 7F, No. 237, Sec 2 Fu-Hsing S. Rd        Invoice Number: AMII HS05
                           TAIWAN                                                Due Date: 29/11/2019
                                                                                Reference:

Transit Details

            Vessel/Voyage: AMIS INTEGRITY/1901
                 C/P Date: 19/09/2019



Invoice Details

                                                                                                                         Amount
Line Item
                                                                                                                          (USD)
Hire 5.0000000 days (02/12/19 06:48 GMT - 07/12/19 06:48 GMT) @ USD 14,000.00/day                                     70,000.00
100.00 % Off Hire Time Deduction (Deviation for bunker call at Busan) 1.2916667 Days (12/11/19 04:30 GMT -
                                                                                                                      -18,083.33
13/11/19 11:30 GMT)
100.00 % Off Hire Time Deduction (M/E repair) 0.6458333 Days (14/11/19 16:30 GMT - 15/11/19 08:00 GMT)                 -9,041.67
Hire Address Commission (3.75%)                                                                                        -2,625.00
Off Hire Address Commission (3.75%)                                                                                      678.12
Off Hire Address Commission (3.75%)                                                                                      339.06
Victualling For Period                                                                                                   275.00
Victualling For Off Hire                                                                                                 -71.04
Victualling For Off Hire                                                                                                 -35.52
IFO Cost On Redelivery 128.000 MT @ 475.00 USD/MT                                                                     -60,800.00
LSG Cost On Redelivery 98.000 MT @ 670.00 USD/MT                                                                      -65,660.00
Rebill, Port exp: VANCOUVER (USA), Agent: INTERPORT, Inv. No: CNA-192427-1FDA                                          -3,876.89
Rebill, Port exp: VANCOUVER (USA), Agent: INTERPORT, Inv. No: CNA-192427-2SDA                                          -1,100.00
100.0% Off Hire IFO 8.560 MT @ 475.00                                                                                  -4,066.00
100.0% Off Hire IFO 2.430 MT @ 475.00                                                                                  -1,154.25
100.0% Off Hire LSG 0.110 MT @ 670.00                                                                                    -73.70
100.0% Off Hire LSG 0.070 MT @ 670.00                                                                                    -46.90
Refund BUNKER PORT COST & DEVIATION                                                                                    8,200.00
Reversed IFO On Redelivery (Qty=100.000)                                                                              47,500.00
Reversed LSG On Redelivery (Qty=90.000)                                                                               60,300.00
                                                                                                         Total Due:   20,657.88

Terms and Instructions

Payment Terms:                PAY IMMEDIATELY DUE NET
Due To:                       Wisdom Marine Lines S.A.
Beneficiary Bank:             BANK OF TAIWAN                                                                          AMIS0107
                  Case 3:19-cv-01671-BR           Document 49-3            Filed 12/11/19         Page 3 of 3
Branch:                OFFSHORE BANKING BRANCH
Address:
Swift Code:            BKTWTWTP048
Account Number:        069007777987
IBAN:
ABA:
Comment:
Payment Reference:     IMPORTANT* PLS QUOTE "AMII - 1901 / Wisdom Marin / AMII HS05" ON REMITTANCE ADVICE
                       Please be vigilant against cyber fraud. Should you receive any message purporting to be from us that
Cyber Security Note:   informs you of changes to payment instructions and/or bank account, please contact your CNCo/Swire Bulk
                       representative on their regular phone number.
                       Please note that it is your sole responsibility to ensure that payment is made to our account and that your
                       obligations are only fulfilled upon our receipt of such payment.




                                                                                                                         AMIS0108
